LABORDE, Judge.
Defendant Michael Colligan pled guilty to forcible rape. See La.Rev.Stat. 14:42.1. He was sentenced to fifteen years at hard labor, with the first two years to be served without benefit of parole, probation, or suspension of sentence. Defendant appeals. Defendant contends, as his sole assignment of error, that his sentence is excessive.
Defendant has not filed a brief. Assignments of error not briefed are considered abandoned. State v. Dewey, 408 So.2d 1255, 1256 n. 1 (La.1982).
Pursuant to Louisiana Code of Criminal Procedure article 920, we have carefully examined the record for patent error. We find no error.
Based on the above reasons, defendant’s conviction and sentence are affirmed.
AFFIRMED.